Citation Nr: 0728654	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for service-connected migraine headaches.  

2.  Entitlement to an increased rating in excess of 10 
percent for service-connected degenerative changes and 
sacroilitis, claimed as low back pain.  

3.  Entitlement to an increased rating in excess of 30 
percent for service-connected supraventricular tachycardia 
with pacemaker.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1998 to 
June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

In a March 2006 Decision Review Officer Decision, the 
service-connected supraventricular tachycardia with pacemaker 
disability rating was increased from 10 percent to 30 
percent.  

Inasmuch as a rating higher than30 percent for the service-
connected supraventricular tachycardia with pacemaker is 
available, and inasmuch as a claimant is presumed to be 
maximum available benefit for a given disability, the claim 
for higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The veteran testified before the undersigned Veterans Law 
Judge in a September 2006 hearing at the RO.  

The issues of increased compensation for the service-
connected degenerative changes and sacroilitis, claimed as 
low back pain and the service-connected supraventricular 
tachycardia with pacemaker are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran when further action, on his part, is 
required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected migraine headaches is shown to be 
productive of a disability picture that closely approximates 
that of completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  



CONCLUSION OF LAW

The criteria for the assignment of 50 percent disability 
rating for migraine headaches have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, including Diagnostic Code 8100 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2005, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the March 2006 Statement of the Case 
(SOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that a July 2004 letter and the November 
2005 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2006 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in September 2005.  

The veteran was afforded a hearing before the Board in 
September 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of migraine headaches.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§  3.102, 
4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran testified that his service-connected migraine 
headaches warranted a rating higher then the current 30 
percent.  

The veteran's migraine headaches have been rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100 a 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  

A 30 percent rating is granted if there are prostrating 
attacks occurring on an average once a month over the last 
several months.  

The highest available rating is 50 percent which is granted 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

The veteran had a VA examination in September 2005.  He 
reported having headaches that began with a warning, nagging 
headache on top of the head and was pretty soon followed by a 
throbbing, intense headache behind the eyes and that it cut 
the peripheral vision of the eyes.  He threw up and was light 
sensitive during the migraines.  He had headaches 
approximately five to six per month and that some lasted 2 
hours and some occasionally lasted up to 9 days.  The 
neurological examination revealed normal mentation, gain, 
cranial nerves, speech, strength, coordination, sensation and 
deep tendon reflexes.  

The veteran testified at the recent hearing that he had at 
least one incapacitating episode per week.  He stated that 
they were brought on by sunlight and noise.  The migraines 
came on at work, and he had to leave work six times due to 
totally incapacitating migraines in the last year.  

After careful review of the veteran's VA examination and his 
testimony the Board finds that the service-connected migraine 
headaches is shown to more nearly resemble the rating 
criteria for a 50 percent disability rating with completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, i.e., six totally incapacitating 
migraines a year in which the veteran had to leave his place 
of employment as an hourly employee, as well as one 
incapacitating migraine a week per month.  The Board notes 
that this is the highest rating assignable under these rating 
criteria.  

Accordingly, the Board finds that an increased rating of 50 
percent, but not higher is for application for the service-
connected migraine headaches in this case.  



ORDER

An increased rating of 50 percent, but no more for the 
service-connected migraine headaches is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



REMAND

The veteran had a VA medical examination for his service-
connected low back degenerative changes and sacrolitis and 
his service-connected supraventricular tachycardia with 
pacemaker in September 2005.  

The veteran testified that he was hospitalized at the VA 
Medical Center from September 11 to September 14, 2006 for 
congestive failure.  

The veteran also reported having had an examination for his 
back in September 2006.  However, a report referable thereto 
is not of record.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated in the Court's order, the RO should also give the 
veteran opportunity to present any additional information 
and/or evidence pertinent to the claim on appeal that is not 
already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for his service-connected 
degenerative changes and sacroilitis, 
claimed as low back pain and his service-
connected supraventricular tachycardia 
with pacemaker.  The veteran also should 
be informed that he may submit evidence 
to support his claim.  

The RO should specifically request any 
records for his hospitalization at Dorn 
VA Medical Center from September 11, 2006 
to September 14, 2006.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
degenerative changes and sacroilitis, 
claimed as low back pain and the service-
connected supraventicular tachycardia 
with a pacemaker.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical observations and findings should 
be reported in detail.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claims for increased ratings for the 
service-connected degenerative changes 
and sacroilitis, claimed as low back pain 
and the supraventricular tachycardia with 
pacemaker.  

6.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


